In the INDIANA SUPREME COURT



In The Matter of the Adoption of          )
A Policy Statement on Trial Court         )
Case Management Systems                   )
                                      )
Cause No. 94S00-0205-MS-280         )





                   INDIANA SUPREME COURT POLICY STATEMENT


                                     ON


                     TRIAL COURT CASE MANAGEMENT SYSTEMS


                                May 13, 2002.

      1.  The Indiana  Supreme  Court  believes  that  it  is  in  the  best
interests  of  Indiana’s  citizens,  trial   courts,   court   clerks,   law
enforcement officials, and lawyers that all  of  Indiana’s  courts  maintain
their records in  a  statewide  computerized  case  management  system  that
connects courts across county lines  and  connects  courts  with  local  and
state entities that need and use court  information.   Among  other  things,
with such a system:


           (a) Citizens and lawyers will be able to  check  the  status  of
      their cases over the Internet.


           (b) A court will be able to  transmit  electronically  an  order
      suspending (or reinstating) a driver's license to the Bureau of  Motor
      Vehicles immediately after making the ruling.


           (c) The state  will  be  able  to  have  an  extremely  accurate
      electronic registry of all domestic violence protective orders  issued
      by Indiana courts.


           (d) A judge facing a criminal defendant in one  county  will  be
      able to determine electronically whether  there  are  charges  pending
      against that defendant in any other county.


           (e) Judges, court clerks, prosecutors, lawyers, and their staffs
      will be able to process electronically countless transactions that now
      are performed by hand.


The Supreme Court acknowledges with appreciation that  the  Indiana  General
Assembly and the Governor share this vision  and  have  authorized  a  court
filing fee with the proceeds dedicated  to  the  implementation  of  such  a
system.  At the same time, the Supreme Court recognizes that  many  counties
have acquired their own case management systems and  may  wish  to  continue
using those systems for the foreseeable future.   In  order  to  derive  the
important  public  safety  and  administrative  benefits  of   a   statewide
computerized case management system while recognizing the desire  for  local
flexibility to the extent consistent this vision, the Supreme  Court  hereby
adopts the following policy on trial court case management systems.

      2.  The Supreme Court  designates  the  computerized  case  management
system known as Computer Associates International, Inc., Statewide  Judicial
Case Management Software System as the Indiana statewide  trial  court  case
management system, subject  to  the  execution  of  a  definitive  agreement
between Computer Associates International, Inc.,  and  the  Indiana  Supreme
Court Division of State Court Administration (Division).  The Division  will
provide and install that system at the  Division's  expense  in  any  county
that so requests on the terms described in paragraph 3 below.   However,  no
county will be required to install  that  system  and  may  at  its  expense
maintain its existing case management system, upgrade its  existing  system,
or acquire and install a different system so long as it  complies  with  the
conditions described in paragraph 4 below.


      3.  Upon the request of a county’s courts, in cooperation  with  other
appropriate local officials, the  Division  will  provide  and  install  the
statewide  case  management  system   in   the   requesting   county.    The
installation of the statewide case management system will be subject to  the
terms and conditions of a memorandum of understanding between  the  Division
and the county covering the relative responsibilities of  the  Division  and
the county for the installation of software and hardware  and  operation  of
the system.  In general, the Supreme Court contemplates  that  the  Division
will be responsible for the cost of acquiring and  installing  the  software
in each county, for initial training in each county,  for  statewide  system
servers, for the communications network connecting the  counties  with  each
other and with state agencies,  and  for  the  ongoing  costs  of  statewide
systems’ software licenses and maintenance.  In general, the  Supreme  Court
contemplates that counties will be asked to bear or at least share the  cost
of local servers, if any, desktop  computers  and  related  equipment,  data
conversion, and local technological support.  However, these allocations  of
financial responsibility are general contemplations  and  likely  will  vary
according to the state fiscal resources available for this project and  from
county to county based on local needs and conditions.

      4.  Any county that elects, at its expense, to  upgrade  substantially
an existing  or  acquire  a  new  case  management  system  other  than  the
statewide case management system may do so only with the written  permission
of the Division.  In general, the Supreme Court authorizes the  Division  to
approve such an upgrade or acquisition if the  Division  is  satisfied  that
the system being upgraded or acquired can be connected  with  the  statewide
case management  system  in  a  way  that  permits  the  secure  sharing  of
information  in  both  directions  to  a  substantially  similar  extent  as
information is shared between counties within the statewide case  management
system.  A condition of approval  will  be  that  an  appropriate  interface
exists or will be provided at the requesting county's  expense  between  the
system being upgraded or acquired and the statewide case management system.


      5.  To further the sharing of court information, counties  that  elect
to maintain their existing case management systems may be  required  by  the
Division to develop interfaces between their systems and the statewide  case
management system.


      6.  This policy also applies to city and town  courts  and  to  Marion
County Small Claims Courts with  such  modifications  as  may  be  necessary
given the nature of those courts.


      7.  The Supreme Court reserves the right to direct  that  a  court  or
county install a case management system  that  has  the  communications  and
other features contemplated by this policy.   However,  barring  exceptional
circumstances, it will not direct any system be installed prior to  July  1,
2006.  No such direction will be given without at least two  years'  advance
notice.

      The Clerk is directed to see that this policy  statement  is  sent  to
West Publishing and Lexis/Nexis for publication in the  advance  sheets  and
bound volumes of reported decisions of this Court.

      Done at Indianapolis, Indiana this 13th day of May, 2002.


                                  _____________________________
                                  Randall T. Shepard
                                  Chief Justice of Indiana

All Justices concur.